Citation Nr: 0817588	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for residual scarring 
from right hip donor site.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had verified active duty from October 1979 to 
April 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in April 2008. 

The RO granted service connection for a right knee disability 
in October 2007.  Thereafter, at the hearing, the veteran 
submitted medical records that pertain to the right knee 
disability.  It is not clear if the veteran disagreed with 
the evaluation assigned to the right knee disability.  If 
appellant or his representative desires to file a claim for 
the assignment of a higher evaluation for the right knee 
disability, they should do so with specificity at the RO.   


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's residual surgical scarring of the right hip is 
manifested by no sequelae and does not cause any functional 
limitation or involve disfigurement or deep scarring.  Tender 
and painful scarring has not been clinically identified.


CONCLUSION OF LAW

The criteria for a compensable evaluation for 
service-connected scar of the right hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that, for the most part, 
appropriate notice and development has been accomplished.  
See 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2007).  
Examination has been conducted.  Notice as to what evidence 
needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  Letters of March 2005 and 
March 2006 provided pertinent notice and development 
information.  

For an increased-compensation claim, section § 5103(a) 
outlines the requirements, that the VA must fulfill which 
includes notifying the claimant that, to substantiate a 
claim, (1) the claimant must provide (or ask the Secretary to 
obtain) medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if under the appropriate Diagnostic Code, entitlement to 
a higher disability rating would not be satisfied by the 
claimant demonstrating the noticeable worsening (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Code(s); and (4) 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the VCAA duty to notify has not been satisfied with 
respect to the following notice elements: Nothing in the 
letters provided the veteran with notice that to substantiate 
his claim the evidence may demonstrate the effect that the 
worsening of his condition has on his employment and daily 
life.  Further, the letters also failed to notify the veteran 
that if an increase in his disability was found, the 
disability rating would be assigned in accordance with the 
applicable Diagnostic Code.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  He has been issued a 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) which included the Diagnostic Code applicable to 
his claim.  He has been given ample opportunity to respond to 
the rating decision, SOC, and SSOC.  He presented testimony 
at a hearing before the Board.  Further, the record reveals 
that the veteran had representation throughout the appeal.  
See, Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  Moreover, at his 
hearing he testified concerning how he thought the scar might 
cause employment problems in the future.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains VA outpatient 
treatment records that date from 2005 to 2008, and report of 
a VA examination that was conducted in April 2005.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal as to the reopening issue, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

Criteria and analysis for a compensable evaluation for 
residual scarring from right hip donor site

Based on an inservice injury to the left wrist and surgery 
that required donor skin from the right hip for left wrist 
graft, service connection was granted for residual scarring 
from the right hip donor site, in an August 1986 rating 
action.  A noncompensable evaluation was assigned, which has 
remained in effect since then.  

The report of the most recent VA examination in April 2005 
describes a linear 8 x 0.2-centimeter scar on the iliac crest 
of the right hip.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Under the rating criteria, a 10 percent rating is assigned 
for a scar on other than the head, face, or neck, that are 
deep (associated with underlying soft tissue damage) or that 
cause limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is award if the 
area or areas exceeds 12 square inches (77 sq. cm.).  
Diagnostic Code 7801.  If a scar on other than the head face 
or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 
percent rating is assigned if affecting an area or areas of 
144 square inches (929 sq. cm.) or greater.  Diagnostic Code 
7802.  A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar may be assigned a 
maximum 10 percent rating.  Diagnostic Code 7803.  Similarly, 
a scar that is superficial and painful on examination may be 
assigned a maximum 10 percent rating.  Diagnostic Code 7804.  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Diagnostic Code 7805.

Considering the evidence of record, the Board finds no basis 
for a compensable rating for the scar of the right hip under 
the rating criteria.  The report of the 2005 VA examination 
fail to demonstrate evidence of ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, associated limitation or 
motion, tenderness, or other abnormality.  While the veteran 
has reported numbness, there is no clinical indication of any 
tenderness at the scarring site.  Thus, there is no evidence 
to support a compensable rating.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against compensable rating for the linear scar 
located on the right hip.  38 C.F.R. § 4.3. 

The veteran has testified that there is sometimes pain in the 
area, and that he was told the cut was too deep.  He is 
concerned that with increased pathology he may have 
employment impairment.  That has not been shown to this 
point.  There is no sign of atrophy or other indication of 
tenderness or limitation of function.  Appellant has 
testified that he has arthritis of the hip.  That is not 
currently service connected.  If he desires to file such 
claim, he or his representative should enter such a claim at 
the RO.  Review of the criteria for rating a scar provides no 
basis for a compensable rating.  The findings do not more 
nearly approximate the higher (compensable) rating.


ORDER

A compensable evaluation for residual scar of the right hip 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


